___________

                                    No. 95-3454
                                    ___________


Elroy Wabasha,                          *
                                        *
              Appellant,                *
                                        *   Appeal from the United States
      v.                                *   District Court for the
                                        *   District of South Dakota.
Joe Class, Warden, South Dakota         *
State Penitentiary,                     *         [UNPUBLISHED]
                                        *
              Appellee.                 *

                                    ___________

                     Submitted:     May 1, 1996

                           Filed:   May 3, 1996
                                    ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________


PER CURIAM.


      Elroy Wabasha, a South Dakota prisoner, pleaded guilty to first-
degree robbery, and was sentenced to fifteen years of imprisonment.         The
South Dakota Supreme Court affirmed the denial of his application for
postconviction relief.      Wabasha v. Leapley, 492 N.W.2d 610 (S.D. 1992).
Wabasha then filed a 28 U.S.C. § 2254 (1994) petition for writ of habeas
corpus in the District Court.1        The District Court denied the petition
without an evidentiary hearing, and Wabasha appeals.


      After careful review of the record before us and the parties' briefs,
we   conclude the District Court correctly denied Wabasha's petition.
Accordingly, we affirm.     See 8th Cir. R. 47B.




       1
       The Honorable Lawrence L. Piersol, United States District
Judge for the District of South Dakota.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-